Citation Nr: 9912372	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Parkinson's 
disease.

5.  Entitlement to service connection for diverticulitis.

6.  Entitlement to service connection for a stomach 
disability.

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1942 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 1997, a statement of 
the case was issued in March 1998, and a substantive appeal 
was received in May 1998.

The veteran's claim of entitlement to service connection for 
PTSD is addressed in the remand appended to this decision, 
and the claim of entitlement to TDIU is deferred pending the 
outcome of the claim for service connection for PTSD.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between current 
hearing loss disability and the veteran's in-service noise 
exposure or other incident of military service.

2.  There is no medical evidence that the veteran's tinnitus 
is linked to noise exposure in service or to any other 
incident of active military service.

3.  There is no medical evidence of a nexus between 
Parkinson's disease and the veteran's active military 
service.

4.  There is no medical evidence of a nexus between 
diverticulitis and the veteran's active military service.

5.  There is no medical diagnosis of any current stomach 
disability.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of 
entitlement to service connection for bilateral hearing loss, 
for tinnitus, for Parkinson's disease, for diverticulitis, or 
for a stomach disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred bilateral hearing loss, 
tinnitus, Parkinson's disease, diverticulitis, and a stomach 
disorder in service.  The laws governing veterans' benefits 
provide that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Certain chronic disabilities, such as 
organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded, because the 
veteran has the "burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is a "plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240 
(1996).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board has considered the various contentions offered by 
the veteran and by his representative, including argument 
that the veteran is entitled to an advisory medical opinion, 
a thorough and contemporaneous examination, and to adequate 
reasons and bases for VA's decision.  As an initial matter, 
the Board notes that these contentions are ancillary to the 
veteran's underlying claims of entitlement to awards of 
service connection.  Thus, the contentions are not separately 
appealable matters.  Rather, these contentions pertain to the 
duty to assist the veteran in the development of the issue 
currently on appeal.  Since, as discussed below, the Board 
finds that the veteran's claim for service connection which 
are addressed in this Board decision are not well-grounded, 
there is no duty to assist the veteran under 38 U.S.C.A. 
§ 5107(a), and these contentions do not warrant remand or 
further action.  

Further, as to the veteran's contention that he is entitled 
to an adequate explanation of the reasons and bases for the 
decision on his claim, the veteran has not identified any 
specific inadequacy in the prior explanations provided by the 
RO.  Since the veteran and his representative were not 
specific in raising this very general matter, the Board can 
only point to the following reasons and bases supporting its 
decision.

The veteran's DD214 reflects that he served during World War 
II, and had 10 months of overseas service in Africa.  
However, service personnel and service medical records were 
not located by the National Personnel Records Center (NPRC).  
That agency indicated that the veteran's records were 
destroyed in a fire.  The veteran's service medical records 
are not associated with the claims file.

1.  Claim for Service Connection for Bilateral Hearing Loss

The veteran alleges that he has a hearing loss as a result of 
exposure to aircraft noise in service.  The veteran has not 
submitted any medical or other evidence reflecting that a 
hearing loss was diagnosed prior to VA examination conducted 
in September 1997, more than 50 years after the veteran's 
service discharge.  In particular, the Board notes that there 
is no lay allegation or medical evidence that hearing loss 
disability was diagnosed or had its onset proximate to 
service or within any applicable presumptive period.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz is 40 dB or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The 1997 VA audiologic examination discloses current hearing 
loss disability, as defined for purposes of veterans' 
benefits, as the veteran's speech recognition scores were 
under 94 percent in both ears; there was also an auditory 
threshold of 60dB at 4000 Hz in the left ear.  

However, the examiner noted that the veteran, after working 
in aircraft repair during service, worked as a farmer and in 
construction post-service.  The examiner opined that the 
veteran's test results were consistent with his history of 
noise exposure.  This opinion, however, is not an opinion 
that the veteran's in-service noise exposure resulted in 
current hearing loss disability.  There is no other medical 
evidence of record which establishes any link between hearing 
loss disability diagnosed in 1997 and noise exposure in 
service from 1942 to 1945.

2.  Claim for Service Connection for Tinnitus

The veteran alleges that he has tinnitus as a result of 
exposure to aircraft noise in service.  The veteran has not 
submitted any medical or other evidence reflecting that 
tinnitus was diagnosed prior to VA examination conducted in 
September 1997, more than 50 years after the veteran's 
service discharge.  

On VA examination conducted in September 1997, the veteran 
stated that he had a ringing noise in his ears, intermittent, 
usually twice a day, which had started many years ago.  The 
examiner concluded that the veteran's complaint of tinnitus 
was consistent with the audiogram and the history of noise 
exposure.  However, since the examiner linked the veteran's 
tinnitus to his entire history of noise exposure, including 
post-service noise exposure, without expressing any opinion 
that the current complaints of tinnitus were linked to in-
service noise exposure.  

Thus, the medical evidence does not establish a link between 
the current disorder and the veteran's service.  In the 
absence of medical evidence suggesting  a link, or nexus, 
between the in-service injury or disease and the current 
disability, there is no evidence to meet the third 
requirement for a well-grounded claim.  The veteran has not 
submitted any other medical evidence relevant to this claim.  
 
3.  Claim for Service Connection for Parkinson's Disease

The veteran alleges that he has Parkinson's disease as a 
result of service, in particular, exposure to hazardous 
chemicals, including carbon tetrachloride.  

The veteran reported that he had been told that he had 
Parkinson's disease about seven years earlier, although the 
symptoms "came on slowly" and he probably had the disease 
for 10 or 11 years.  The examiner who conducted a September 
1997 examination opined that the veteran did not have 
symptoms of Parkinson's disease for such a long time after 
service that it would be difficult to make any association 
between that disease and the veteran's service.  The examiner 
opined that Parkinson's disease was "probably" not related 
to exposure to carbon tetrachloride.  

The veteran has not submitted any medical evidence which 
tends to establish a link between the current Parkinson's 
disease and the veteran's service.  In the absence of medical 
evidence suggesting a link, or nexus, between any in-service 
injury, disease, or incident of service and the current 
disability, there is no evidence to meet the third 
requirement for a well-grounded claim.  

4.  Claim for Service Connection for Diverticulitis

The veteran alleges that he has diverticulitis as a result of 
his military service.  The veteran has not submitted any 
medical or other evidence reflecting that a disorder of the 
intestinal tract, to include diverticula or diverticulitis, 
was diagnosed prior to VA examination conducted in September 
1997, more than 50 years after the veteran's service 
discharge.  

The veteran does not allege that he was treated for 
diverticulosis or for any gastrointestinal tract disorder in 
service, proximate to service, or continuously since service.  
The veteran reported, at the time of a VA examination 
conducted in August 1997, that he never had stomach ulcer 
disease and never underwent upper GI series or endoscopy.  He 
reported developing some difficulty controlling mucous which 
passed by rectum over the past two years.  VA radiologic 
examination conducted in August 1997 disclosed diverticula 
scattered along the transverse, descending, and sigmoid 
colon.  The examiner who conducted the VA examination in that 
same month concluded that the veteran had diverticulosis.  
However, no examiner expressed an opinion as to the etiology 
or onset of diverticula.  It appears that some of the 
reported problems may be due to radiation treatment for a 
prostate disorder.

While the medical evidence of record establishes that the 
veteran now does have a diagnosis of diverticulosis, there is 
no medical opinion linking a current diagnosis of 
diverticulosis or diverticulitis to the veteran's service or 
any incident thereof.  In the absence of medical evidence 
suggesting a link, or nexus, between any in-service injury, 
disease, or incident of service and the current disability, 
there is no evidence which meets the third requirement for a 
well-grounded claim.  

5.  Claim for Service Connection for a Stomach Disability

On VA examination conducted in August 1997, the veteran 
reported that he had never been treated for ulcer disease.  
Diverticula were found in the veteran's colon, and 
diverticulosis was diagnosed, but no stomach disorder was 
diagnosed.  The Board notes that the claim on appeal for 
service connection for a stomach disorder cannot be 
interpreted as a general claim for service connection for a 
gastrointestinal disorder, to include diverticulitis, as the 
veteran has submitted a separate claim seeking service 
connection for diverticulitis.  The veteran does not allege 
that he was treated for a stomach disorder in service or 
proximate to service or within one year following service 
discharge.  The veteran has not submitted any private medical 
evidence establishing that he has a stomach disorder.  

The veteran does not have a current medical diagnosis of a 
stomach disorder.  In the absence of proof of a present 
disability, however, there can be no valid claim for 
veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, the veteran's claim for service connection for 
a stomach disorder is not well-grounded.

Conclusion

The Board notes, as to each of the claims of entitlement to 
service connection on appeal, that the veteran has expressed 
a belief that the disorders are related to his service.  
However, the veteran's contention that each disorder is 
service-connected is the only evidence of record supporting 
such a relationship.  The veteran's lay statements, without 
supporting medical evidence, are not sufficient to establish 
a well-grounded claim for service connection for any of the 
claimed disorders.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran was informed, including in a March 1998 statement 
of the case, of the evidence required to establish a well-
grounded claim for service connection for a disorder.  He has 
not identified any additional information which might be 
relevant to establish a well-grounded claim for any of the 
claimed disorders, nor is VA on notice of the possible 
existence of such evidence.  See McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  

In sum, the claims for service connection for bilateral 
hearing loss, for tinnitus, for Parkinson's disease, for 
diverticulitis, and for a stomach disorder, are not well-
grounded, and these claims must be denied.


ORDER

The veteran's claims of entitlement to service connection for 
bilateral hearing loss, for tinnitus, for Parkinson's 
disease, for diverticulitis, and for a stomach disorder, are 
not well-grounded.  To this extent, the appeal is denied.


REMAND

The claims file includes a medical diagnosis of PTSD in the 
form of an October 1997 VA examination report.  The veteran's 
claims that he was exposed to stressors during military 
service during World War II, and the October 1997 VA 
examination report uses certain language which arguably 
suggests that his current PTSD is related to the claimed 
inservice stressors.  The Board believes that the veteran's 
PTSD claim meets the Caluza requirements for a well-grounded 
claim.  

The veteran's service medical records are not available and 
appear to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  The RO obtained 
daily sick reports for the veteran's unit, the 95th Depot 
Repair Squadron, but those reports are of minimal relevance 
in corroborating the non-combat stressors alleged by the 
veteran.  

The Board notes that VA is under a heightened duty to assist 
the veteran in the development of this claim because of the 
loss of his service medical records in the fire at NPRC.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In view of the 
fact that there is a well-grounded claim and that service 
medical records are no longer available, the Board believes 
that the circumstances of this case require additional 
efforts to verify the claimed stressors, including the claim 
that the base where the veteran was stationed was subject to 
air raids and handled wounded service personnel.  See Zarycki 
v. Brown, 6 Vet. App. 91, 99-100 (1993).  Accordingly, the RO 
should contact U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly ESG), in an attempt to 
verify the claimed stressors.  

Further, where the claimant's service medical records have 
been destroyed or lost, VA is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony, letters written contemporaneously, unit histories, 
and the like.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
The veteran should be offered the opportunity to submit such 
evidence to corroborate alleged stressors.  

Since the outcome of a claim for an increased evaluation for 
PTSD could affect the outcome of the claim for TDIU, those 
claims are inextricably intertwined.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Completion of adjudication of the 
claim for an increased evaluation for PTSD by the RO is 
required prior to appellate consideration of the veteran's 
claim for TDIU.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
his representative and again request that 
the veteran furnish any additional 
details regarding the claimed stressors, 
such as the dates of the claimed 
incidents, location, names, units, etc. 
so that an attempt to verify the claimed 
stressors may be accomplished.  The RO 
should also advise the veteran of 
alternative types of evidence he may 
submit to establish facts as to claimed 
stressors, such as letters written at the 
time, photographs, statements of former 
service personnel or superiors with whom 
the veteran served, unit or base 
historical information.  

2.  The RO should ask NPRC to determine 
if any of the veteran's personnel (DA 20) 
or administrative records are available.  
If no records of any type for the veteran 
can be located at NPRC, the RO should ask 
the service department whether any 
records are available.

3.  The RO should forward a copy of 
pertinent portions of the veteran's 
stressor statement, received in August 
1997, together with the DD 214, and the 
DA Form 20, or equivalent, if located, 
and any additional details and 
information provided by the veteran, to 
USASCRUR, at the appropriate address.  
USASCRUR should be specifically requested 
to research and report on the location of 
the 95th Depot Repair Squadron from April 
1943 to March 1944, and to provide any 
available unit or base historical 
information for the relevant time period, 
such as information regarding the 
activities, facilities, or duties handled 
at the base at which the veteran's unit 
was stationed, or information about the 
larger military unit with which the 
veteran's unit was associated, apparently 
the "8th ADG," as noted on the January 
1944 through February 1944 sick log.  

4.  Following the completion of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested, the RO should prepare a report 
detailing the nature of any combat or 
non-combat action or stressful event 
verified by the USASCRUR.  If no combat 
and/or non- combat stressor has been 
verified, the RO should so state in their 
report.  This report is then to be added 
to the claims folder.

5.  If, and only if, the RO determines 
that the record verifies a claimed 
stressor or stressors, the RO should 
arrange for the veteran to be afforded a 
VA psychiatric examination.  The RO must 
specify for the examiner the incidents 
claimed as stressors that it has 
determined are established by the record.  
The examiner is asked to determine (1) 
whether the DSM-IV diagnostic criteria 
support the diagnosis of PTSD and (2) 
whether there is a nexus between PTSD and 
the in-service stressor event(s) found to 
be established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  

6  The RO should then readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD, considering 
all applicable regulations and precedent.  
See Cohen v. Brown, 10 Vet. App 128 
(1997).  The RO should then consider the 
veteran's claim of entitlement to TDIU.  
If any benefit sought is not granted, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran and his representative are free to 
submit any additional evidence or argument in support of the 
veteran's appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

